Eschweiler, J.
In his submitting a special verdict to the jury and by his subsequent rulings the trial court treated the letter of November 4th, quoted above, as though containing such affirmations of fact concerning the two several items of purchase, the belting and the boilers, as brought the statements of the letter within the terms of sec. 1684f — 12, Stats., relating to the sale of personal property and providing that any affirmation of fact by the seller relating to the goods is an express warranty if the natural tendency of such affirmation is to induce the buyer tó purchase the goods and if he purchases relying thereon, and further held that as such affirmations they were in fact relied upon by defendant in making the purchase.
In view of the statement in that letter, “the necessary belting is all here,” the fact that his request to see the belting was not complied with, and the other facts and circumstances in *341this case, we do not feel justified in disturbing the conclusion’ reached 'by the trial court in regard to that item, and therefore so much of the judgment as allowed the defendant $300 damages because of the undisputed shortage in the belting cannot be now disturbed.
A substantially different situation is presented as to the boilers. As to these the trial court held that from the language in the same letter, “the machinery is all in good usable condition and everything that goes with a single circular mill,” although followed as it was by the separate description of the power plant specifically mentioning the four boilers, was nevertheless just such an affirmation of 'fact as to the boilers and to be followed with the same result as that of the belting. He construed the general term “machinery” in'the quoted phrase as including and covering the four boilers though thereafter specifically mentioned, and that such expression so construed amounted to an affirmation that such four boilers were in good usable condition. In this, however, we think the trial court erred.
It appears from the letter of November 4th and from the uncontradicted testimony that the machinery as a part of the mill outfit was separate and distinct from the power plant, which included the boilers and engine. The machinery therein referred to did not belong to plaintiff, and its offer to sell the entire outfit contemplated its repurchasing such machinery. No complaint was or is made, but that the machinery so specifically designated and repurchased by plaintiff and delivered to defendant pursuant to contract was in good usable condition just as stated in the letter. Throughout the entire correspondence and transactions the power plant .was always treated and mentioned as separate and apart from the machinery. It is to such constantly and consistently separately recognized item óf machinery that the expression iri the letter as to its usable condition would reasonably and naturally apply, and to that alone, under the testimony here, it should have been confined.
Furthermore, it is quite evident that the defendant did *342not at the time of the transaction rely upon anything in the nature of an affirmation with reference to the condition of the boilers or even as to the machinery, and ought not now to be permitted to insist that there was any such reliance. By the telegram of November 6th from plaintiff the defendant is informed that the price for the entire contemplated purchase is $4,500 “as it stands.” This is the price upon which the contract is closed. After having such plain notification that the property was, at the price so fixed, to be sold in the condition in which it then stood, he sends his representative to make an examination and follows such examination and report thereon by his own personal investigation of the machinery and the plant as it stood. He was familiar with such matters, having before this made somewhat similar purchases of second-hand mill machinery and materials and erected sawmills therefrom. No fraud or. artifice to prevent his making a thorough examination of the boilers and of the machinery is suggested in the record. His opportunity, therefore, to see what there was to be seen about the machinery and boilers was entirely at his own pleasure.
Before the plant was dismantled and shipped it appears that he was notified by his agents dismantling the mill that these boilers were of an obsolete type and of questionable value. Nevertheless he permittd their shipment with the other, articles purchased, and during the sdmewhat protracted subsequent correspondence between the parties with reference to other matters, including the belting, no suggestion is made by defendant that there had been any failure by plaintiff to live up to any alleged representations as to the condition of these boilers. Such contention on his part seems to first appear in the counterclaim in this action. Furthermore, his own evidence as to having made the purchase in any reliance upon representations on plaintiff’s behalf as to these boilers, is very unsatisfactory and unconvincing and, in view of the other facts in the case, entirely *343insufficient to support the conclusion arrived at by the trial court in this particular.
The judgment therefore must be modified by striking out the allowance to the defendant of the sum of $833, which would result in a balance due the plaintiff of $236.54, for which sum, together with interest and the costs of the action, judgment should be entered in the court below.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment as indicated in the opinion.